Citation Nr: 0939833	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the Veteran's claim 
on the basis that no new and material evidence had been 
submitted.  Regardless of the RO's actions, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A.                
§§ 5108, 7104 (West 2002 & Supp. 2009), see also Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 1970 Board decision is final.  

2.  The evidence received since the prior denial of service 
connection for residuals of a back injury relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the prior final denial and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1970 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2009), 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has been received for the claim 
of entitlement to service connection for residuals of a back 
injury and, therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R.        
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a);               38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R.                    
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claim for service connection for residuals of a back injury.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).

The Board finds that additional evidentiary development is 
required prior to adjudication of the underlying claim of 
entitlement to service connection for residuals of a back 
injury.  This development is addressed in the REMAND portion 
below.

New and Material Evidence

The Veteran's claim for entitlement to service connection for 
a back condition was denied by a June 1969 rating decision.  
The Veteran filed a notice of disagreement with respect to 
the decision and the RO issued a Statement of the Case in 
July 1969.  Thereafter, the Veteran timely appealed the 
decision to the Board and the issue was denied by a January 
1970 Board decision.  The Board's decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

In October 2003, the Veteran requested that his previously 
denied claim for service connection for a back condition be 
reopened.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the January 1970 Board 
decision consisted of the service treatment records, the 
Veteran's statements, an October 1968 radiographic report and 
the October 1968 examination report.  The service treatment 
records did not show evidence of a back injury; however, the 
July 1968 Report of Medical History shows that the Veteran 
indicated that he experienced recurrent back pain.  The 
October 1968 VA examination report noted that the Veteran 
presented full range of motion of the lumbosacral level in 
all directions, no evidence of tenderness, and no abnormal 
reflexes.  The report listed a diagnosis of chronic 
lumbosacral strain, by history, not found.  The October 1968 
radiographic report shows that the lumbar and lumbosacral 
spines and both sacroiliac joints failed to show any evidence 
of any bone or joint pathology.  The Board decision denied 
the Veteran entitlement to service connection for a back 
condition because the service treatment records did not show 
a back disorder in service nor was any such disorder found on 
the most recent VA examination.  

For evidence to be new and material (i.e. relating to 
unestablished facts necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), to reopen the Veteran's claim for service connection, 
the evidence would have to tend to show that a medical nexus 
exists between the Veteran's current back condition and 
service, evidence of a back condition during service, or a 
current diagnosis of a back condition.  

The evidence added to the record since the prior denial in 
January 1970 consists of VA treatment records, the Veteran's 
statements, private treatment records, SSA records, the May 
2008 VA examination report, and lay statements.  

Most importantly for the purposes of reopening the Veteran's 
claim are the lay statements, VA treatment records, private 
treatment records, and the May 2008 VA examination report.  
First, the medical evidence of record reflects that the 
Veteran has a current disability.  The May 2008 VA 
examination report reveals a diagnosis of mild degenerative 
joint disease and mild degenerative disc disease of the 
lumbar spine.  The VA treatment records and private treatment 
records also show complaints of back pain and diagnoses of 
degenerative joint disease.  In addition, the Veteran's 
friends and family submitted lay statements attesting to the 
chronicity and onset of his back condition.  In a May 2004 
statement, J.C. stated that she knew the Veteran for twenty-
four years and watched his health decline physically.  She 
stated that the Veteran experienced problems with his legs 
and back throughout the years that she knew him.  She said 
that in the last four to five years his mobility deteriorated 
and the pain has made him bed ridden and unavailable for days 
at a time.  In a January 2004 statement, the Veteran's 
sister, M.L. wrote that ever since the Veteran came back from 
Vietnam, he had back trouble.  She stated that he started as 
a cook and then was assigned to truck driving where he lifted 
heavy loads.  Further, M.L. noted that the Veteran's back 
hurts constantly and if he lifts anything heavy, his back 
goes out.  She explained that the heavy lifting the Veteran 
did in Vietnam damaged his back and his back condition 
affected his whole life.  In a January 2004 letter, the 
Veteran's brother, D.R. stated that the Veteran was healthy 
when he entered the army, but after driving a truck and 
lifting heavy loads, his back was weakened.  He was slowly 
losing his ability to work because of constant back pain.  He 
explained that the Veteran came home from the military with a 
damaged back that was constantly getting worse as he became 
older.  In December 2003, the Veteran's wife, V.E.R., 
submitted a letter and stated that the Veteran suffered from 
back pain since he returned from service in 1968.  She stated 
that he had to cut back on his work because lifting and 
crouching tended to throw his back out.  When this happens, 
he had to stay in bed with a heating pad.  She stated that 
his pain makes him irritable and he sleeps very little.  
V.E.R. stated that she felt his back problems were caused by 
service because of his job as a truck driver.  The loading 
and unloading supplies, bodies and ammunition and that he 
only weighed 120 pounds at that time hurt his back.  In July 
2008, the Veteran's wife V.E.R. submitted another letter 
stating that the Veteran did not have any back problems when 
he entered the service and his job as a truck driver damaged 
his back because of constant lifting beyond his ability.  

The Veteran's family and friends are competent to testify as 
to their observations of the Veteran's symptoms.  Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007), Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, for 
purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Since the January 1970 Board decision denied the Veteran's 
claim, in part, because there was no evidence of a current 
back condition and no indication that the Veteran's current 
condition was related to service, the Board finds that the VA 
treatment records, VA examination report, private treatment 
records and the aforementioned lay statements constitute 
"new and material" evidence pursuant to 38 C.F.R. § 
3.156(a).  The submitted evidence was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened.    


ORDER

Having received new and material evidence to reopen a claim 
of entitlement to service connection for residuals of a back 
injury, the appeal is granted to this extent only.



REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claim for service connection for residuals of a back 
injury.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

The Board observes that while there was ample notice provided 
to the Veteran of the elements of a service connection claim, 
and meaningful opportunity to submit evidence and argument 
regarding those elements, the Veteran may be prejudiced by 
the Board's consideration of the claim on the merits before 
the RO has had the opportunity to do so.  As the rating 
decision on appeal, Statement of the Case, and Supplemental 
Statements of the Case denied the claim for service 
connection for residuals of a back injury on the basis that 
no new and material evidence had been received, it appears 
that the RO has not considered the claim on the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Consequently, the 
claim must be remanded so that the RO can consider the claim 
on the merits.  

Furthermore, the record reveals that the Veteran was afforded 
a VA examination in May 2008 with respect to his claim for 
service connection for residuals of a back injury.  The 
examiner reviewed the claims file and stated that the records 
did not show any treatment of a back injury during his 
military service.  There was no record of treatment of a back 
complaint for 30 years following his military service.  
Therefore, the VA examiner opined that the Veteran's current 
lumbar spine condition was less likely as not related to his 
military service.  The examiner further stated that it was 
likely as not just related to the normal aging process.  
However, the Board observes that the VA examiner did not 
appear to have considered the multiple lay statements from 
the Veteran's friends and family attesting to the chronicity 
of his back condition since separation from active service.  
Lay persons are competent to describe observable 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  The Board notes that the Court has held that 
if the medical evidence of record is insufficient, or of 
doubtful weight or credibility, VA must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the 
unclear medical opinion, the Board finds that another VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should arrange for 
the Veteran to be provided a VA 
examination to ascertain the nature and 
etiology of any current back disability.  
The claims file is to be provided to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
degree of probability) that the Veteran's 
current back condition began during 
service or is causally linked to any 
incident of service.

In providing the opinion, the examiner 
should consider the lay statements 
regarding the chronicity and onset of the 
Veteran's back condition.  Consideration 
of these statements should be reflected in 
the examination report.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.

2.  After undertaking the above 
development, the RO or the AMC should 
provide the Veteran with updated VCAA 
notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also               
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.              § 3.159 (2009).

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


